Citation Nr: 0816020	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION


The veteran served on active duty for training (ACDUTRA) from 
February 1967 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

The veteran's current bilateral hearing loss began many years 
after service and is not related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and cannot be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 


order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Prior to the initial adjudication of the instant case, the 
RO's May 2005 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  A 
subsequent letter in March 2006 notified the veteran of 
effective dates and the assignment of disability evaluations. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, there is no prejudice to the veteran as to these 
considerations because the claim for entitlement to service 
connection for bilateral hearing loss has been denied.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the etiology 
of his bilateral hearing loss.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that he was exposed to acoustic trauma 
in service, and that he currently has bilateral hearing loss 
as a result.  Specifically, he alleges that he was exposed to 
tank and machine gun fire over his head while training at 
Fort Knox, Kentucky.  The veteran's Report of Separation, 
Form DD 214, revealed that he served on ACDUTRA in the Army 
from February 1967 to July 1967.  The report listed his 
inservice specialty as a general supply specialist.  It also 
indicated that he had been awarded a rifle sharpshooter 
commendation.

The veteran's entrance examination, performed in February 
1967, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
20 (25)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  These figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

On a statement of medical condition, dated in July 1967, the 
veteran noted to the best of his knowledge that there has 
been no change in his medical condition since his last 
examination.

A periodic examination, performed in May 1970, included an 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-
30
LEFT
25
20
5
-
20

After his discharge from the service, the first evidence of 
hearing loss is contained in reports from 1989.  A private 
audiological examination, performed in March 1989, revealed 
audiometric findings reflective of bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  A treatment 
report, dated in May 1989, noted an impression of decreased 
hearing acuity in the left ear, which has been present for 
many years.  A private treatment report, dated in December 
1997, concluded with 


diagnoses of mild to moderately severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.

In August 2005, a VA audiological examination was conducted.  
The report noted the veteran's history of exposure to noise 
from tank and machine gun fire while training on an 
infiltration course.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
20
55
55
LEFT
45
50
60
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 90 percent in the left ear.  
The report concluded with a diagnosis of mild sloping to 
moderately severe, high frequency, sensorineural hearing loss 
in the right ear; and moderate sloping to severe, high 
frequency, sensorineural hearing loss in the left ear.  An 
addendum to this examination, dated in November 2005, noted 
that the examiner had reviewed the veteran's claims folder.  
The report noted the findings on the veteran's service-
related audiological examinations, performed in December 
1965, February 1967, and May 1970.  Based upon the review of 
the claims folder and the veteran's audiological examination, 
the VA examiner opined that the veteran's current hearing 
loss was less likely as not related to his military service.

The current medical evidence shows bilateral hearing loss 
under the provisions of 38 C.F.R. § 3.385.  Nevertheless, the 
veteran's service medical records are completely silent as to 
any findings of hearing impairment for VA purposes or 
complaints of or treatment regarding hearing and/or ears 
during service.  Moreover, there is no medical evidence that 
the veteran's current bilateral hearing loss is related to 
his military service.  See Hickson, 12 Vet. App. at 253.   

The veteran contends that his current hearing loss is related 
to the acoustic trauma he experienced in service.  Although 
the veteran is competent to testify as to events and 
observations, such as being exposed to noise in service, his 
statements are not competent evidence to establish the 
etiology of his current bilateral hearing loss.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's bilateral hearing loss to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than twenty years after his final 
period of service had ended.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no competent evidence which 
provides the required nexus between military service and the 
issue on appeal, service connection for bilateral hearing 
loss is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


